Exhibit 10.13

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of February 3, 2017, by
FARMLAND PARTNERS OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Guarantor”) to and for the benefit of RUTLEDGE INVESTMENT COMPANY, a Tennessee
corporation (“Lender”), and its successors and assigns.

 

RECITALS:

 

A.                                    As more fully provided in that certain
Loan Agreement (as the same may be amended, restated, supplemented, renewed or
replaced from time to time, the “Loan Agreement”) of even date herewith by and
between American Farmland Company L.P., a Delaware limited partnership (the
“Borrower”) and Lender, Lender has agreed to make a revolving credit loan to
Borrower in the aggregate principal amount of up to Thirty Million and No/100
Dollars ($30,000,000.00) (the “Loan”).

 

B.                                    The Loan is evidenced by that certain
Revolving Credit Promissory Note made by Borrower, as maker, payable to Lender,
as payee, in the aggregate principal amount of Thirty Million and No/100 Dollars
($30,000,000.00) (as the same may be amended, restated, supplemented, renewed or
replaced from time to time, the “Note”).

 

C.                                    The Loan is secured by, among other
things, seven (7) deeds of trust (as the same may be amended, restated,
supplemented, renewed or replaced from time to time, collectively, the “Security
Instrument”) encumbering certain farm properties owned by Borrower located in 
Monterey, Merced, Yolo, Madera, Fresno and Tulare Counties, California.

 

D.                                    A condition precedent to Lender’s
obligation to make the Loan to Borrower is Guarantor’s execution and delivery of
this Guaranty to Lender.

 

E.                                     Guarantor will benefit directly or
indirectly and substantially from the making of the Loan.

 

F.                                      Any capitalized term used and not
defined in this Guaranty shall have the meaning given to such term in the Loan
Agreement.  This Guaranty is one of the Loan Documents described in the Loan
Agreement.

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and as a material inducement to Lender to extend credit to
Borrower, Guarantor hereby covenants and agrees as follows, incorporating by
reference the foregoing recitals as a part of this Guaranty:

 

1.                                      Guaranty.

 

(a)                                 Guaranty of Payment.

 

Guarantor hereby unconditionally and irrevocably guarantees to Lender the full
and punctual payment and performance when due of all of the Obligations, whether
such Obligations would have arisen at maturity or earlier by reason of
acceleration or otherwise and whether denominated as  damages, principal,
interest, fees or otherwise, together with all pre- and post- maturity interest
thereon (including,

 

1

--------------------------------------------------------------------------------


 

without limitation, amounts that, but for the initiation of any proceeding under
any insolvency or bankruptcy law, would become due).

 

(b)                                 Generally.

 

This is a guaranty of payment and performance and not of collection.  The
liability of Guarantor under this Guaranty shall be direct and immediate and not
conditional or contingent upon the pursuit of any remedies against Borrower or
any other person (including, without limitation, other guarantors, if any), nor
against the collateral for the Loan.  Guarantor waives any right to require that
an action be brought against Borrower or any other person or to require that
resort be had to any collateral for the Loan or to any balance of any deposit
account or credit on the books of Lender in favor of Borrower or any other
person.  In the event, on account of the Bankruptcy Reform Act of 1978, as
amended, or any other debtor relief law (whether statutory, common law, case law
or otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which
may be or become applicable, Borrower shall be relieved of or fail to incur any
debt, obligation or liability as provided in the Loan Documents, Guarantor shall
nevertheless be fully liable therefor.  In the Event of a Default under the Loan
Documents which is not cured within any applicable grace or cure period, Lender
shall have the right to enforce its rights, powers and remedies (including,
without limitation, foreclosure of all or any portion of the collateral for the
Loan) thereunder or hereunder, in any order, and all rights, powers and remedies
available to Lender in such event shall be non-exclusive and cumulative of all
other rights, powers and remedies provided thereunder or hereunder or by law or
in equity.  If the Obligations guaranteed hereby are partially paid or
discharged by reason of the exercise of any of the remedies available to Lender,
this Guaranty shall nevertheless remain in full force and effect, and Guarantor
shall remain liable for all remaining Obligations, even though any rights which
Guarantor may have against Borrower may be destroyed or diminished by the
exercise of any such remedy. Guarantor shall be liable for the payment and
performance of the Obligations, as set forth in this Guaranty, as a primary
obligor and for the payment of any sums expended by Lender as set forth in the
preceding sentence. This Guaranty shall be effective as a waiver of, and
Guarantor hereby expressly waives, any and all rights to which Guarantor may
otherwise have been entitled under any suretyship laws in effect from time to
time, including any right or privilege, whether existing under statute, at law
or in equity, to require Lender to take prior recourse or proceedings against
any collateral, security or entity whatsoever.  All payments, whether voluntary
or involuntary, received by Lender with respect to the Obligations from any
source other than Guarantor, including, without limitation, payments from
Borrower or any other guarantor and amounts received from any Collateral may,
for purposes of determining Guarantor’s obligations under this Guaranty, be
applied to the Obligations in such order as Lender may from time to time
determine in its sole discretion.  Without limiting the foregoing, Lender may
apply such payments first to Obligations that are not guaranteed by Guarantor
until such Obligations are paid in full before applying such payments to
Obligations that are guaranteed by Guarantor.

 

2.                                      Indemnity.  Without limiting the
generality of Section 1 hereof, Guarantor shall indemnify, defend (with counsel
acceptable to Lender) and save harmless Lender from and against all damages,
losses, liabilities, obligations, penalties, claims, demands, defenses,
judgments, suits, proceedings, penalties, expenditures, costs, disbursements and
expenses (including, without limitation, court costs and attorneys’ and experts’
fees and expenses) of any kind or nature whatsoever which may, at any time or
from time to time, be imposed upon, incurred by or asserted or awarded against
Lender by reason of, or arising from or out of, the Lender’s enforcement (or
attempted enforcement) of this Guaranty or any of the other Loan Documents.

 

3.                                      Reinstatement of Obligations.  This
Guaranty shall continue to be effective, or be reinstated automatically, as the
case may be, if at any time payment, in whole or in part, of any of the
obligations guaranteed hereby is rescinded or otherwise must be restored or
returned by Lender (whether

 

2

--------------------------------------------------------------------------------


 

as a preference, fraudulent conveyance or otherwise) upon or in connection with
the insolvency, bankruptcy, dissolution, liquidation or reorganization of
Borrower, Guarantor or any other person, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrower, Guarantor or any other person or for a substantial part
of Borrower’s, Guarantor’s or any of such other person’s property, as the case
may be, or otherwise, all as though such payment had not been made.  Guarantor
further agrees that in the event any such payment is rescinded or must be
restored or returned, all costs and reasonable expenses (including, without
limitation, reasonable legal fees and expenses) incurred by or on behalf of
Lender in defending or enforcing such continuance or reinstatement, as the case
may be, shall constitute costs of enforcement, the payment of which is covered
by Guarantor’s indemnity pursuant to Section 2 above.

 

4.                                      Waivers by Guarantor.  To the extent
permitted by law, Guarantor hereby waives and agrees not to assert or take
advantage of:

 

(a)                                 Any right to require Lender to proceed
against Borrower or any other person or to proceed against or exhaust any
security held by Lender at any time or to pursue any other remedy in Lender’s
power or under any other agreement before proceeding against Guarantor
hereunder;

 

(b)                                 The defense of the statute of limitations in
any action hereunder;

 

(c)                                  Any defense that may arise by reason of the
incapacity, lack of authority, death or disability of any other person or
persons or the failure of Lender to file or enforce a claim against the estate
(in administration, bankruptcy or any other proceeding) of any other person or
persons;

 

(d)                                 Demand, presentment for payment, notice of
nonpayment, intent to accelerate, acceleration, protest, notice of protest and
all other notices of any kind, or the lack of any thereof, including, without
limiting the generality of the foregoing, notice of the existence, creation or
incurring of any new or additional indebtedness or obligation or of any action
or non-action on the part of Borrower, Lender, any endorser or creditor of
Borrower or of Guarantor or on the part of any other person whomsoever under
this or any other instrument in connection with any obligation or evidence of
indebtedness held by Lender;

 

(e)                                  Any defense based upon an election of
remedies by Lender;

 

(f)                                   Any right or claim of right to cause a
marshalling of the assets of Guarantor;

 

(g)                                  Any principle or provision of law,
statutory or otherwise, which is or might be in conflict with the terms and
provisions of this Guaranty;

 

(h)                                 Any duty on the part of Lender to disclose
to Guarantor any facts Lender may now or hereafter know about Borrower or the
Property, regardless of whether Lender has reason to believe that any such facts
materially increase the risk beyond that which Guarantor intends to assume or
has reason to believe that such facts are unknown to Guarantor or has a
reasonable opportunity to communicate such facts to Guarantor, it being
understood and agreed that Guarantor is fully responsible for being and keeping
informed of the financial condition of Borrower, of the condition of the
Property and of any and all circumstances bearing on the risk that liability may
be incurred by Guarantor hereunder;

 

(i)                                     Any lack of notice of disposition or of
manner of disposition of any collateral for the Loan;

 

3

--------------------------------------------------------------------------------


 

(j)                                    Any invalidity, irregularity or
unenforceability, in whole or in part, of any one or more of the Loan Documents;

 

(k)                                 To the extent permitted by law, lack of
commercial reasonableness in dealing with the collateral for the Loan;

 

(l)                                     Any deficiencies in the collateral for
the Loan or any deficiency in the ability of Lender to collect or to obtain
performance from any persons or entities now or hereafter liable for the payment
and performance of any obligation hereby guaranteed;

 

(m)                             Any assertion or claim that the automatic stay
provided by 11 U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy
proceeding of Borrower) or any other stay provided under any other debtor relief
law (whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of Lender to enforce any of its rights, whether now or hereafter
required, which Lender may have against Guarantor or the collateral for the
Loan;

 

(n)                                 Any modifications of the Loan Documents or
any obligation of Borrower relating to the Loan by operation of law or by action
of any court, whether pursuant to the Bankruptcy Reform Act of 1978, as amended,
or any other debtor relief law (whether statutory, common law, case law or
otherwise) of any jurisdiction whatsoever, now or hereafter in effect, or
otherwise; and

 

(o)                                 Any action, occurrence, event or matter
consented to by Guarantor under Section 6(i) hereof, under any other provision
hereof, or otherwise.

 

In addition, Guarantor expressly agrees that Guarantor shall be and remain
liable, to the fullest extent permitted by applicable law, for any deficiency
remaining after foreclosure of any mortgage, security deed, deed of trust or
other security interest securing the Obligations, whether or not the liability
of Borrower or any other obligor for such deficiency is discharged pursuant to
statute or judicial decision. Guarantor hereby irrevocably waives reliance on
any anti-deficiency statute, through subrogation or otherwise, and any such
statute shall in no way affect or impair Guarantor’s obligations and liabilities
hereunder.

 

5.                                      Representations, Warranties, and
Covenants of Guarantor. Guarantor hereby represents, warrants, and covenants
that (a) Guarantor has a direct or indirect financial interest in the Borrower
and will derive a material and substantial benefit, directly or indirectly, from
the making of the Loan to Borrower and from the making of this Guaranty by
Guarantor; (b) this Guaranty has been duly authorized, executed and delivered,
and constitutes the valid and legally binding obligation of Guarantor,
enforceable in accordance with its terms; (c) Guarantor is not, and the
execution, delivery and performance by Guarantor of this Guaranty will not cause
Guarantor to be, in violation of or in default with respect to any law, any
order of any court or governmental agency, the Guarantor’s charter documents and
by-laws of Guarantor or in default (or at risk of acceleration of indebtedness)
under any agreement or restriction by which Guarantor is bound or affected;
(d) Guarantor is duly organized, validly existing, and in good standing under
the laws of the state of its organization and has full power and authority to
enter into and perform this Guaranty; (e) Guarantor will indemnify the Lender
from any loss, cost or expense as a result of any representation or warranty of
Guarantor being false, incorrect, incomplete or misleading in any material
respect; (f) as of the date hereof, there is no litigation pending or, to the
knowledge of Guarantor, threatened before or by any tribunal against or
affecting Guarantor, which would have a material and adverse effect on
Guarantor’s ability to perform its obligations under this Guaranty; (g) all
financial statements and information heretofore furnished to Lender by Guarantor

 

4

--------------------------------------------------------------------------------


 

do, and all financial statements and information hereafter furnished to Lender
by Guarantor will, fully and accurately as of their dates, present the condition
(financial or otherwise) of Guarantor and the results of Guarantor’s operations
for the periods therein specified, and, since the date of the most recent
financial statements of Guarantor heretofore furnished to Lender, and as of the
date hereof, no material adverse change has occurred in the financial condition
of Guarantor, nor, except as heretofore disclosed in writing to Lender, has
Guarantor incurred any material liability, direct or indirect, fixed or
contingent; (h) after giving effect to this Guaranty, Guarantor is solvent, is
not knowingly engaged or about to engage in business or a transaction for which
the property of Guarantor is an unreasonably small capital, and does not intend
to incur or believe that it will incur debts that will be beyond its ability to
pay as such debts mature; (i) Lender has no duty at any time to investigate or
inform Guarantor of the financial or business condition or affairs of Borrower
or any change therein, and Guarantor will keep fully apprised of Borrower’s
financial and business condition; (j) Guarantor acknowledges and agrees that
Guarantor may be required to perform the guaranteed Obligations in full without
assistance or support from Borrower or any other Person; and (k) Guarantor has
read and fully understands the provisions contained in the Note, the Loan
Agreement, the Security Instrument and the other Loan Documents. Guarantor’s
representations, warranties and covenants are a material inducement to Lender to
enter into the other Loan Documents and shall survive the execution hereof and
any bankruptcy, foreclosure, transfer of security or other event affecting
Borrower, Guarantor, any other party, or any security for all or any part of the
Obligations.

 

6.                                      General Provisions.

 

(a)                                 Fully Recourse.  All of the terms and
provisions of this Guaranty are recourse obligations of Guarantor.

 

(b)                                 Obligations. Guarantor hereby acknowledges
that Guarantor’s guaranty is not secured by the Security Instrument or the other
Loan Documents and that Lender would not make the Loan but for the personal
liability undertaken by Guarantor herein.

 

(c)                                  Survival.  This Guaranty shall be deemed to
be continuing in nature and shall remain in full force and effect and shall
survive the exercise of any remedy by Lender under the Security Instrument or
any of the other Loan Documents, including, without limitation, any foreclosure
or deed in lieu thereof.

 

(d)                                 Subordination; No Recourse Against Lender. 
If, for any reason whatsoever, Borrower is now or hereafter becomes indebted to
Guarantor:

 

(i)   such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing the same shall, at all times, be subordinate in all respects
to the Obligations and to all liens, security interests and rights now or
hereafter existing to secure the Obligations;

 

(ii)  Guarantor shall not be entitled to enforce or receive payment, directly or
indirectly, of any such indebtedness of Borrower to Guarantor until the
Obligations have been fully and finally performed;

 

(iii)  Guarantor hereby assigns and grants to Lender a security interest in all
such indebtedness and security therefor, if any, of Borrower to Guarantor now
existing or hereafter arising, including any dividends and payments pursuant to
debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving

 

5

--------------------------------------------------------------------------------


 

Borrower as debtor, Lender shall have the right to prove its claim in any such
proceeding so as to establish its rights hereunder and shall have the right to
receive directly from the receiver, trustee or other custodian (whether or not a
default shall have occurred or be continuing under any of the Loan Documents),
dividends and payments that are payable upon any obligation of Borrower to
Guarantor now existing or hereafter arising, and to have all benefits of any
security therefor, until the Obligations have been fully and finally performed.
If, notwithstanding the foregoing provisions, Guarantor should receive any
payment, claim or distribution that is prohibited as provided above in this
Section 6(d), Guarantor shall pay the same to Lender immediately, Guarantor
hereby agreeing that it shall receive the payment, claim or distribution in
trust for Lender and shall have absolutely no dominion over the same except to
pay it immediately to Lender; and

 

(iv)   Guarantor shall promptly upon request of Lender from time to time execute
such documents and perform such acts as Lender may require to evidence and
perfect its interest and to permit or facilitate exercise of its rights under
this Section 6(d), including, but not limited to, execution and delivery of
financing statements, proofs of claim, further assignments and security
agreements, and delivery to Lender of any promissory notes or other instruments
evidencing indebtedness of Borrower to Guarantor. All promissory notes, accounts
receivable ledgers or other evidences, now or hereafter held by Guarantor, of
obligations of Borrower to Guarantor shall contain a specific written notice
thereon that the indebtedness evidenced thereby is subordinated under and is
subject to the terms of this Guaranty.  Further, Guarantor shall not have any
right of recourse against Lender by reason of any action Lender may take or omit
to take under the provisions of this Guaranty or under the provisions of any of
the Loan Documents.

 

(e)                                  Subrogation.  Notwithstanding the
satisfaction by Guarantor of any liability hereunder, Guarantor shall not have
any right of subrogation, contribution, reimbursement or indemnity whatsoever or
any right of recourse to or with respect to the assets or property of Borrower
or to any collateral for the Loan, or to participate in any way in the
indebtedness, or in any right, title or interest in and to any security or right
of recourse for the indebtedness, until the indebtedness has been fully and
finally paid.  In connection with the foregoing, Guarantor expressly waives in
favor of Lender any and all rights of subrogation to Lender against Borrower,
and Guarantor hereby waives any rights to enforce any remedy which Lender may
have against Borrower and any right to participate in any collateral for the
Loan.  If Guarantor is or becomes an “insider” (as defined in Section 101 of the
United States Bankruptcy Code) with respect to Borrower, then Guarantor hereby
irrevocably and absolutely waives any and all rights of contribution,
indemnification, reimbursement or any similar rights against Borrower with
respect to this Guaranty (including any right of subrogation), whether such
rights arise under an express or implied contract or by operation of law. It is
the intention of the parties that Guarantor shall not be deemed to be a
“creditor” (as defined in Section 101 of the United States Bankruptcy Code) of
Borrower by reason of the existence of this Guaranty in the event that Borrower
or Guarantor becomes a debtor in any proceeding under the United States
Bankruptcy Code. This waiver is given to induce Lender to make the Loan to
Borrower as evidenced by the Note.

 

(f)                                   Reservation of Rights.  Nothing contained
in this Guaranty shall prevent or in any way diminish or interfere with any
rights or remedies, including, without limitation, the right to contribution,
which Lender may have against Borrower, Guarantor or any other party under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(codified at Title 42 U.S.C. §9601 et seq.), as it may be amended from time to
time, or any other applicable federal, state or local laws, all such rights
being hereby expressly reserved.

 

6

--------------------------------------------------------------------------------


 

(g)                                  Disclosure of Information. Guarantor
authorizes the Lender to disclose the financial records of Guarantor to any
subsidiary or affiliate of the Lender, any of their respective subsidiaries or
affiliates, or to any advisory firm engaged by Lender. Lender may disclose any
Guarantor financial information to any regulatory body having jurisdiction over
Lender, to any agent or attorney of Lender, to any actual or prospective
purchaser, transferee, assignee or participant of all or any portion of Lender’s
rights with respect to the Loan, and in such other circumstances and to such
other parties as necessary or appropriate in Lender’s reasonable judgment.

 

(h)                                 Rights Cumulative; Payments.  Lender’s
rights under this Guaranty shall be in addition to all rights of Lender under
the Loan Agreement, the Note, the Security Instrument and the other Loan
Documents.  Further, payments made by Guarantor under this Guaranty shall not
reduce in any respect Borrower’s obligations and liabilities under the Loan
Agreement, the Note, the Security Instrument and the other Loan Documents.

 

(i)                                     No Limitation on Liability.  Guarantor
hereby consents and agrees that Lender may at any time and from time to time
without further consent from Guarantor do any of the following, and the
liability of Guarantor under this Guaranty shall be unconditional and absolute
and shall in no way be impaired or limited by any of the following, whether
occurring with or without notice to Guarantor or with or without consideration: 
(i) any extensions of time for performance required by any of the Loan Documents
or extension or renewal of the Note; (ii) any sale, assignment or foreclosure of
the Loan (or any portion thereof), the Loan Agreement, the Note, the Security
Instrument or any of the other Loan Documents or any sale or transfer of the
Property; (iii) any change in the composition of Borrower, including, without
limitation, the withdrawal or removal of Guarantor from any current or future
position of ownership, management or control of Borrower; (iv) the accuracy or
inaccuracy of the representations and warranties made by Guarantor herein or by
Borrower in any of the Loan Documents; (v) the release of Borrower or of any
other person or entity from performance or observance of any of the agreements,
covenants, terms or conditions contained in any of the Loan Documents by
operation of law, Lender’s voluntary act or otherwise; (vi) the release or
substitution in whole or in part of any security for the Loan; (vii) Lender’s
failure to record the Security Instrument or to file any financing statement (or
Lender’s improper recording or filing thereof) or to otherwise perfect, protect,
secure or insure any lien or security interest given as security for the Loan;
(viii) the modification of the terms of any one or more of the Loan Documents;
or (ix) the taking or failure to take any action of any type whatsoever.  No
such action which Lender shall take or fail to take in connection with the Loan
Documents or any collateral for the Loan, nor any course of dealing with
Borrower or any other person, shall limit, impair or release Guarantor’s
obligations hereunder, affect this Guaranty in any way or afford Guarantor any
recourse against Lender.  Nothing contained in this Section shall be construed
to require Lender to take or refrain from taking any action referred to herein.

 

(j)                                    Entire Guaranty; Amendment;
Severability.  This Guaranty contains the entire agreement between the parties
respecting the matters herein set forth and supersedes all prior agreements,
whether written or oral, between the parties respecting such matters.  Any
amendments or modifications hereto, in order to be effective, shall be in
writing and executed by the parties hereto.  A determination that any provision
of this Guaranty is unenforceable or invalid shall not affect the enforceability
or validity of any other provision, and any determination that the application
of any provision of this Guaranty to any person or circumstance is illegal or
unenforceable shall not affect the enforceability or validity of such provision
as it may apply to any other persons or circumstances.

 

(k)                                 Governing Law; Binding Effect; Waiver of
Acceptance.  The construction, validity and performance of this Guaranty and the
obligations arising hereunder shall be governed by, and construed in accordance
with, the laws of the State of Tennessee applicable to contracts made and
performed in such state (without regard to principles of conflict of laws) and
any applicable law of the

 

7

--------------------------------------------------------------------------------


 

United States of America.  To the fullest extent permitted by law, Guarantor
hereby unconditionally and irrevocably waives any claim to assert that the law
of any other jurisdiction governs this Guaranty.  This Guaranty shall bind
Guarantor and the respective successors and assigns of Guarantor and shall inure
to the benefit of Lender and the officers, directors, shareholders, agents and
employees of Lender and their respective heirs, successors and assigns. 
Notwithstanding the foregoing, Guarantor shall not assign any of its rights or
obligations under this Guaranty without the prior written consent of Lender,
which consent may be withheld by Lender in its sole discretion.  Guarantor
hereby waives any acceptance of this Guaranty by Lender, and this Guaranty shall
immediately be binding upon Guarantor.

 

(l)            Notices.  All notices, demands or documents which are required or
permitted to be given or served hereunder shall be in writing and shall be
deemed sufficiently given when delivered or mailed in the manner set forth in
the Loan Agreement, addressed to Borrower and Lender as provided in the Loan
Agreement, and addressed to Guarantor at the address set forth opposite
Guarantor’s name below, or at any other address specified in a notice given by
such party to the other parties not less than ten (10) days prior to the
effective date of the address change.  This section shall not be construed in
any way to affect or impair any waiver of notice or demand provided in this
Guaranty or in any Loan Document or to require giving of notice or demand to or
upon any Person in any situation or for any reason.

 

(m)          No Waiver; Time of Essence.  The failure of any party hereto to
enforce any right or remedy hereunder, or to promptly enforce any such right or
remedy, shall not constitute a waiver thereof nor give rise to any estoppel
against such party nor excuse any of the parties hereto from their respective
obligations hereunder.  Any waiver of such right or remedy must be in writing
and signed by the party to be bound.  This Guaranty is subject to enforcement at
law or in equity, including actions for damages or specific performance.  Time
is of the essence hereof.

 

(n)           Captions for Convenience.  The captions and headings of the
sections and paragraphs of this Guaranty are for convenience of reference only
and shall not be construed in interpreting the provisions hereof.

 

(o)           Attorneys’ Fees.  In the event it is necessary for Lender to
retain the services of an attorney or any other consultants in order to enforce
this Guaranty, or any portion thereof, Guarantor agrees to pay to Lender any and
all costs and expenses, including, without limitation, reasonable attorneys’
fees, incurred by Lender as a result thereof.

 

(p)           Successive Actions.  A separate right of action hereunder shall
arise each time Lender acquires knowledge of any matter indemnified or
guaranteed by Guarantor under this Guaranty.  Separate and successive actions
may be brought hereunder to enforce any of the provisions hereof at any time and
from time to time.  No action hereunder shall preclude any subsequent action,
and Guarantor hereby waives and covenants not to assert any defense in the
nature of splitting of causes of action or merger of judgments.

 

(q)           Reliance.  Lender would not make the Loan to Borrower without this
Guaranty.  Accordingly, Guarantor intentionally and unconditionally enters into
the covenants and agreements as set forth above and understands that, in
reliance upon and in consideration of such covenants and agreements, the Loan
shall be made and, as part and parcel thereof, specific monetary and other
obligations have been, are being and shall be entered into which would not be
made or entered into but for such reliance.

 

8

--------------------------------------------------------------------------------


 

(r)            Submission to Jurisdiction; WAIVER OF JURY TRIAL.

 

(i)            Guarantor hereby irrevocably submits generally and
unconditionally for itself and in respect of its property to the nonexclusive
jurisdiction of any state or federal court in the County of Shelby in the State
of Tennessee, and waives personal service of any and all process upon Guarantor
and agrees that all such service of process may be made by certified or
registered mail directed to Guarantor at the address set forth on the signature
page hereof, but service so made shall be deemed to be completed only upon
actual receipt thereof.  Guarantor waives any objection to jurisdiction and
venue of any action instituted against Guarantor as provided herein and agrees
not to assert any defense based on lack of jurisdiction or venue.  Guarantor
acknowledges and agrees that the venues provided above are the most convenient
forum for Lender, Borrower and Guarantor.  Nothing contained herein shall
prevent Lender from bringing any action, enforcing any award or judgment or
exercising any rights against any party individually, against any security or
against any property of any party within any other county, state or other
foreign or domestic jurisdiction.

 

(ii)           LENDER AND GUARANTOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
GUARANTY OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR GUARANTOR, OR ANY OF THEIR
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH LENDER OR GUARANTOR, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

(s)            Waiver by Guarantor.  Guarantor covenants and agrees that, upon
the commencement of a voluntary or involuntary bankruptcy proceeding by or
against Borrower, Guarantor shall not seek or cause Borrower or any other person
or entity to seek a supplemental stay or other relief, whether injunctive or
otherwise, pursuant to 11 U.S.C. § 105 or any other provision of the Bankruptcy
Reform Act of 1978, as amended, or any other debtor relief law, (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, to stay,
interdict, condition, reduce or inhibit the ability of Lender to enforce any
rights of Lender against Guarantor or the collateral for the Loan by virtue of
this Guaranty or otherwise.

 

(t)            No Petition.  Guarantor hereby covenants and agrees that it will
not at any time institute against Borrower, or join in any institution against
Borrower of, any bankruptcy proceedings under any United States federal or state
bankruptcy or similar law.

 

(u)           Joint and Several Liability.  Notwithstanding anything to the
contrary contained herein, if there is more than one signatory to this Guaranty
or a separate guaranty, the representations, warranties, covenants and
agreements made by Guarantor herein, and the liability of Guarantor hereunder,
are and shall be joint and several.

 

(v)           Counterparts.  This Guaranty may be executed in any number of
counterparts, each of which shall be effective only upon delivery and thereafter
shall be deemed an original, and all of which shall be taken to be one and the
same instrument, for the same effect as if all parties hereto had signed the
same signature page.  Any signature page of this Guaranty may be detached from
any counterpart of this Guaranty without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Guaranty
identical in form hereto but having attached to it one or

 

9

--------------------------------------------------------------------------------


 

more additional signature pages.  It shall not be necessary in making proof of
this Guaranty to produce or account for more than one such counterpart for each
of the parties hereto. Delivery by facsimile or electronic transmission by any
of the parties hereto of an executed counterpart of this Guaranty shall be as
effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.
Each counterpart hereof shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns.

 

(w)          Interpretation. The term “Lender” shall be deemed to include any
subsequent holder(s) of the Note or any portion thereof or interest therein.
Whenever the context of any provisions hereof shall require it, words in the
singular shall include the plural, words in the plural shall include the
singular, and pronouns of any gender shall include the other genders. Captions
and headings in this Guaranty are for convenience only and shall not affect the
construction of this Guaranty. All references in this Guaranty to Schedules,
Articles, Sections, Subsections, paragraphs and subparagraphs refer to the
respective subdivisions of this Guaranty, unless such reference specifically
identifies another document. The terms “herein”, “hereof” “hereto”, “hereunder”
and similar terms refer to this Guaranty and not to any particular Section or
subsection of this Guaranty. The terms “include” and “including” shall be
interpreted as if followed by the words “without limitation”. All references in
this Guaranty to sums denominated in dollars or with the symbol “$” refer to the
lawful currency of the United States of America, unless such reference
specifically identified another currency. The Loan Documents are for the sole
benefit of Lender and Borrower and are not for the benefit of any third party.

 

THIS GUARANTY REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.

 

[Signatures Appear on Following Page]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty Agreement under
seal as of the day and year first written above.

 

 

 

GUARANTOR:

 

 

 

FARMLAND PARTNERS OPERATING

 

PARTNERSHIP, L.P., a Delaware limited

 

partnership

 

 

 

By:

Farmland Partners OP GP, LLC, its sole

 

general partner

 

 

 

By:

Farmland Partners Inc., its sole member

 

 

 

By:

    /s/ Luca Fabbri

 

 

Luca Fabbri

 

 

Chief Financial Officer and Treasurer

 

STATE OF COLORADO

COUNTY OF DENVER

 

The foregoing instrument was acknowledged before me this 3rd day of February,
2017 by Luca Fabbri, who personally appeared before me and with whom I am
acquainted (or proved to me on the basis of satisfactory evidence) and who upon
oath acknowledged himself to be the  Chief Financial Officer and Treasurer of
Farmland Partners, Inc, the Sole Member of Farmland Partners OP GP, LLC, the
Sole General Partner of FARMLAND PARTNERS OPERATING PARTNERSHIP, LP, a Delaware
limited partnership, and that he as such Chief  Financial Officer and Treasurer
of the Sole Member of the Sole General Partner of the Limited Partnership, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained, by signing the name of the Limited Partnership by himself as Chief
Financial Officer and Treasurer  of the Sole Member of the Sole General Partner
of the Limited Partnership.

 

/s/ Lawrence Hyde

 

(Notary Seal)

(Notary’s official signature)

 

 

 

 

 

12/9/2019

 

 

(Commission Expiration)

 

 

 

[SIGNATURE PAGE TO GUARANTY AGREEMENT]

 

11

--------------------------------------------------------------------------------


 

Address for notices:

 

Farmland Partners Operating Partnership, L.P.

4600 S. Syracuse Street, Suite 1450

Denver, Colorado  80237

Attention: Luca Fabbri

 

With a copy to:

 

Monica Guzikowski

Morrison & Foerster LLP

250 West 55th Street

New York, New York 10019-9601

 

12

--------------------------------------------------------------------------------